In a consolidated action to recover damages for personal injuries and property damage arising out of the collision of two automobiles operated by respondent Lewis R. Hummel and appellant Robert R. Barry, respectively, verdicts were rendered in favor of a guest passenger, Rita Hummel, against the defendant Robert R. Barry, and in favor of each defendant in actions by the respective owner-operators against each other. Judgment unanimously affirmed, with one bill of costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.